Ten Peachtree Place Atlanta, GA 30309 404 584 4000phone www.aglresources.com AGL Resources Atlanta Gas Light Chattanooga Gas Elizabethtown Gas Elkton Gas Florida City Gas Virginia Natural Gas AGL Networks Pivotal Energy Development Sequent Energy Management May 14, United States Securities and Exchange Commission Division of Corporation Finance Attn: Michael Moran, Branch Chief Accountant 100 F Street, N.E. Washington, D.C. 20549-3561 Re:AGL Resources Inc. Form 10-K for the year ended December 31, 2007 Filed on February 7, 2008 File No. 1-14174 Dear Mr.
